DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 4/6/22.  Claims 1, 6, 11, and  16 amended.  Claims  15 and 20 canceled.  Claims 1-14 and 16-19 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 1:  Dayalan  and Eyer are cited because they are pertinent to Applicant disclosure.  However, Applicant’s arguments are considered pertinent .  Accordingly none of the cited prior art of record, discloses teach or fairly suggest at least a system for configuring field devices of a building comprising generate a visual code for a particular field device of the plurality of field devices discovered in response to scanning the building automation system, wherein: the visual code identifies a uniform resource locator directed to a virtual node hosting environment of the building automation system associated with the particular field device, the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices and an output component configured to produce the visual code at a physical material for exhibition in proximity to the particular field device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re-claim 6:  Dayalan  and Eyer are cited because it is pertinent to Applicant disclosure.  However, Applicant’s arguments are considered pertinent .  Accordingly none of the cited prior art of record, discloses teach or fairly suggest at least a method of a building automation system for configuring field devices of a building, the method comprising: scanning the building automation system to discover a plurality of field devices; generating a visual code for the particular field device of the plurality of field devices discovered in response to scanning the building automation system, wherein the visual code identifies a uniform resource locator that is directed to the virtual node hosting environment of the building automation system associated with the particular field device; and providing the visual code at physical material for exhibition in proximity to the particular field device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re-claim 11:  Dayalan  and Eyer are cited because they are pertinent to Applicant disclosure.  However, Applicant’s arguments are considered pertinent .  Accordingly none of the cited prior art of record, discloses teach or fairly suggest at least A building automation system for managing field devices of a building comprising generating  a visual code for a particular field device of the plurality of field devices discovered in response to scanning the building automation system, the visual code identifying a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with a particular field device of  the plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re-claim 16:  Dayalan  and Eyer are cited because they are pertinent to Applicant disclosure.  However, Applicant’s arguments are considered pertinent .  Accordingly none of the cited prior art of record, discloses teach or fairly suggest at least a method of a building automation system for managing field devices of a building, the method comprising: wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices; generating, at the building automation system, a visual code for the particular field device of the plurality of field devices discovered in response to scanning the building automation system, the visual code identifying a uniform resource locator that is directed to the virtual node hosting environment of the building automation system associated with the particular field device. 
These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887